Citation Nr: 0948787	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-34 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back condition to 
include degenerative joint disease and L-4 radiculopathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to March 
1973.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In August 2008, the Veteran and his representative presented 
evidence and testimony at a hearing at the RO before a local 
hearing officer.  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.


FINDING OF FACT

The Veteran's current low back condition is not shown to have 
been present in service, or for many years thereafter, nor is 
it shown to be related thereto.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active military duty, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his low back was jarred on numerous 
occasions as a tank driver during training operations in 
Germany.  He also contends that he injured his back in a 
truck accident shortly before he left active duty service.  
He argues that these incidents combined to cause a low back 
condition that has progressively worsened since active duty 
and which resulted in his current low back disorder, and he 
seeks service connection for that disorder.

Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

This Veteran received notice in a letter dated May 2006 that 
to substantiate a claim for service connection the evidence 
needed to show that he had an injury in military service or a 
disease that began in or was made worse during military 
service or an event in service causing injury or disease; a 
current physical or mental disability; and, a relationship 
between the current disability and an injury, disease or 
event in military service.  In addition, the Veteran was told 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  Finally, 
the May 2006 letter and a March 2006 letter informed the 
Veteran of how VA determines a disability rating and an 
effective date in accordance with the Court of Appeals for 
Veterans Claims (Court) holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 

The Board finds that the duty to assist the Veteran has also 
been satisfied in this case.  The Veteran's service treatment 
records as well as pertinent VA treatment records are in the 
claims file.  The Board observes that the record shows that 
the Veteran has had no VA compensation and pension medical 
examination.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the VA must provide a VA medical examination in 
service connection claims only when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  In this case, 
as is more thoroughly discussed below, there is insufficient 
evidence to establish an injury occurred during service 
regarding the Veteran's back.

Finally, VA has further assisted the Veteran and his 
representative throughout the course of this appeal by 
providing them with SOCs, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.  The Board additionally 
observes that all appropriate due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2009).  The Board notes 
that the Veteran declined a hearing before a Veterans Law 
Judge in the October 2007 VA Form 9 substantive appeal.

Relevant Law and Regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection for certain chronic diseases, 
including arthritis, will be presumed if they are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. See 38 C.F.R. § 
3.303(b) (2009).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on each claim.  The Veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (noting that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Analysis

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn.

With regard to element (1), the record establishes that a VA 
physician has diagnosed the Veteran's low back condition as 
"low back pain with L-4 radiculopathy."  A January 2006 VA 
MRI reveals the Veteran has "L5-S1 degenerative joint 
disease with mass effect upon L4 nerve root."  Thus, Hickson 
element (1) is satisfied.  	

With regard to element (2), the Veteran testified that his 
back was jarred when he drove tanks over the rough terrain of 
a training area in Germany.  See hearing transcript at pages 
2-3.  His DD-214 indicates he was a tanker.  He also 
testified that he was driving a truck which slid on ice into 
another truck and that he was injured in that accident.  See 
hearing transcript at page 1.  The Veteran's service 
treatment records do not reflect that he sought or was 
treated for any injury during the time-period he claims the 
accident occurred.  However, the Veteran testified that he 
wasn't injured very badly and because he was going to be 
discharged soon after, he didn't say anything because he 
wanted to get out of the Army, implying that if he had said 
something, it might have delayed his discharge.  Finally, he 
testified that he did not have a separation physical 
examination, but was merely handed paperwork and discharged.  
See hearing transcript at page 5.  The Veteran has also 
submitted the statements of two sisters who state that they 
have knowledge that the Veteran had been involved in an 
accident in Germany in 1973.  

The Veteran's service treatment records indeed do not 
indicate the Veteran complained of or sought treatment for a 
back condition or back injury during service.  Only the 
Veteran's statements comprise record evidence that he had an 
injury to his back during service.  However, for the 
following reasons, the Board finds his statements lack 
credibility.

First, the Veteran first sought treatment for a back 
condition about 30 years after discharge.  The Board 
considers the extended delay in asserting his claim as 
evidence that the condition for which he seeks service 
connection did not in fact exist as he said it did.  See Shaw 
v. Principi, 3 Vet. App. 365 (1992) (holding that a Veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim); Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the appellant failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Second, the Veteran's statements are not congruent with then 
contemporary records and the Board notes that the statements 
are being made to support a claim for benefits.  A January 
1973 physical examination noted that the Veteran's spine was 
normal.  The Court has held that contemporaneous evidence has 
greater probative value than history as reported by the 
claimant. See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The 
Court has also held that the Board may consider whether a 
Veteran's personal interest may affect the credibility of 
testimony. See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  

The Board acknowledges that the Veteran has reported that the 
reason he didn't seek medical care is that his back was not 
injured that badly and he did not want to prolong his 
discharge; that he wanted out of the service and didn't want 
it to be complicated by a medical issue.  But, the statements 
are inherently inconsistent.  On the one hand, the Veteran 
said his back wasn't injured very badly, yet on the other he 
implies that he feared his discharge would be prolonged if he 
let someone know about his condition.  Moreover, the 
credibility of the Veteran's statements are further weakened 
by the lack of any low back treatment for decades following 
his discharge from military service.

In sum, the Board finds that the Veteran's statements are not 
credible and have very little probative value regarding the 
incurrence of an injury during service.

With regard to the statements of the Veteran's sisters, one 
states that she learned from her mother that her brother had 
just been injured in Germany at about Christmas time in 1973.  
The other sister stated that she learned that her brother had 
been injured in "early 1973."  The Board observes that the 
Veteran was discharged in March 1973.  The Board also 
observes that the statements are very short and to the point 
that their brother was involved in an accident.  There is 
nothing in the one statement that indicates how the sister 
recalls the report of her brother's accident in early 1973, 
who told her, what detail she learned at the time, or why she 
remembered the event.  In the other statement, the sister 
related the news to a conversation with her mother who 
included the news of the death of a classmate and that 
conversation took place 9 months after the Veteran had been 
discharged.  The Board also notes that the statements were 
likely both made in response to a request from the Veteran.  
This is generally proper.  However, the Board is also aware 
that the Veteran's sisters are probably supportive of their 
brother's efforts to obtain compensation benefits and, in 
terms of credibility, this aspect must be weighed.  In 
conclusion, the Board finds that the Veteran's sisters' 
statements have little probative value of whether the Veteran 
was injured during service.  Their statements do not provide 
a way for the Board to determine the accuracy of their very 
limited detail, and when they are compared, two different 
times are addressed.  When they are weighed against other 
evidence of record indicating that the Veteran was not 
injured, they are insufficient to establish Hickson element 
(2).  

For those reasons, the Board finds that the Veteran's claim 
fails for lack of satisfaction of Hickson element (2).  For 
the sake of completeness, the Board will briefly address the 
remaining Hickson element. See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) [the Board has the fundamental authority to decide a 
claim in the alternative].

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the Board observes that the Veteran 
indicated both in testimony and at a May 2006 Pain Clinic 
assessment that the low back pain he experienced had a 
gradual, but constant, on-set since service, and that the 
pain level had progressively worsened for the prior 15-to-20 
years.  There are no medical records in evidence which 
indicate that the Veteran sought medical treatment during the 
prior 15-20 years with the exception that he sought 
chiropractic care for a short time prior to seeking treatment 
at VA health care facilities in about 2005.  More 
importantly, there is no medical evidence of a link between 
the Veteran's claimed in-service injury and his current back 
condition.

The Board notes that the Veteran is competent as a lay 
witness to state how long and to what degree he has 
experienced back pain and related symptoms.  See, for 
example, Jandreau v. Nicholson, 492 F.3d 1372 (2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Court has 
specifically held that a lay witness can be competent to 
establish continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  However, the Board has 
already found that the Veteran's statements regarding the in-
service accident are not credible, and further finds that the 
statements made that he has had continuing back pain since 
service are not credible.  

The Veteran has stated that he first noticed pain a "few 
years" after he was discharged from the Army.  See hearing 
transcript at page 2.  He testified that he just learned to 
"work through pain," and that "about 15, 20 years ago, it 
wasn't that long ago, it just got so bad that I just couldn't 
take it anymore," and he started to seek medical care.  See 
hearing transcript at page 2.  The Board observes that the 
hearing was in August 2008, so even if the Veteran's estimate 
that pain got "so bad" 20 years earlier, it was 1988 or 15 
years after discharge.  Even in the best light, the Veteran's 
statements are that the pain began a "few years" after 
discharge and continued to progress until about 1988.  Thus, 
continuity of symptomatology did not begin during service, 
but rather began several years after service.  The Veteran's 
version also requires a fact finder to believe that he would 
seek treatment over the next 20 years before filing a claim 
for benefits.  Yet, there is no record of any treatment 
between 1988 and 2005, and by the Veteran's own testimony, he 
didn't seek medical care until shortly before he started 
receiving treatment at VA.  In other words, the Veteran wants 
the Board to believe that he had considerable pain between 
1988 and 2005, and accept the fact that there are no medical 
records showing that he sought treatment or relief from the 
pain.  

In sum, the Board finds that the Veteran's statements are not 
credible to establish continuity of symptomatology.  An 
incredible witness is not a competent witness.  Thus, the 
Board finds that there is no credible evidence, medical or 
otherwise, to support Hickson element (3), and further finds 
that the claim fails on that basis as well.


ORDER

Entitlement to service connection for a low back condition to 
include degenerative joint disease and L-4 radiculopathy is 
denied.


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


